 
Exhibit 10.2


AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT made and entered into as of the
16th day of December, 2008 by and between E. STEPHEN LILLY, hereinafter referred
to as “Employee,” and FIRST COMMUNITY BANCSHARES, INC., hereinafter referred to
as “the Corporation.”


W I T N E S S E T H


WHEREAS, Employee currently serves as the Corporation’s Chief Operating Officer,
pursuant to an agreement entered into between Employee and the Corporation dated
effective October 7, 2002; and


WHEREAS, in order to ensure that the Agreement complies with Section 409A of the
Internal Revenue Code of 1986, as amended, and to make certain other
modifications, Employee and the Corporation wish to amend and restate the
Agreement in the manner herein provided.


NOW, THEREFORE, in consideration of the mutual covenants herein set forth,
Employee and the Corporation do agree to amended terms of employment as follows:


1. 
Employment and Term.  The Corporation hereby hires Employee, and Employee hereby
agrees to continue to serve as its Chief Operating Officer, or in such other
position(s) as Executive Management of the Company shall from time to time
assign to Employee, with such duties as normally associated with these
positions.  Employee shall also serve in such additional offices for the
subsidiaries and affiliates of the Corporation as its Board of Directors may
specify.  The term of this Agreement shall be for a period of three (3) years
effective January 1, 2009.



2.     Compensation and Benefits.


(a)           Base Salary. Employee’s base salary shall not be less than
$235,000.00, subject to adjustment on each anniversary date of this Agreement.
The base salary shall be paid biweekly during the term hereof, and if
applicable, during the severance pay period, less all customary withholding.


(b)           Incentive Compensation.  Employees shall be awarded incentive
compensation, if any, in an amount determined appropriate by the Corporation;
provided, however, such incentive compensation shall not encourage the Employee
to take unnecessary and excessive risks that threaten the value of the
Corporation.  In addition, as provided in the Emergency Economic Stabilization
Act §111(b)(2)(B), incentive compensation paid to Employee shall be subject to
recovery or “clawback” by the Corporation if the payments were based on
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria.


(c)           Vacation.  Employee shall be entitled to vacation of four (4)
weeks per year during the term of this Agreement.  In the event Employee does
not use all four (4) weeks each year, the same rules that apply to all other
employees should be followed.


(d)           Benefits.  Employee shall be entitled to participate, on the same
basis as other members of senior management, in all employee welfare, retirement
and/or pension benefit plans that the Corporation establishes and makes
available.  In addition, the Corporation shall provide Employee with the use of
an appropriate vehicle or automobile allowance consistent with his position as
President and CEO, as agreed and determined by the Compensation Committee from
time to time.


3.    Termination for Cause.  The Corporation may terminate the employment of
Employee prior to the expiration of the term or any renewals, upon Employee’s
death, upon the Corporation’s determination that he suffers from a permanent
disability, or for “Cause” as set forth in this Section.


 
 

--------------------------------------------------------------------------------

 
 
(a)          Death.  Employee’s employment shall terminate automatically upon
his death.  Upon his death, the Corporation shall pay Employee’s estate his base
salary through the end of the month in which his death occurs.  Employee’s
estate and heirs will be entitled to apply for and receive whatever plan
benefits might be in place at the time of his death.  Further, Employee’s
eligible dependents shall have the right to continue their health insurance
coverage as permitted by COBRA.


(b)          Permanent Disability.  If, as a result of Employee’s incapacity due
to an accident or physical or mental illness, Employee is substantially unable
to perform his duties for six (6) consecutive months, or for an aggregate of 200
days during any period of twelve (12) consecutive months, and remains incapable
of performing such duties at the end of such six (6) or twelve (12) month
period, then the Corporation shall have the right to terminate Employee’s
employment for “permanent disability” before the end of the applicable
term.  Employee’s right to continued compensation and benefits shall end on the
date set for termination, subject to Employee’s right to apply for and receive,
if deemed qualified, those benefits that may be provided to participants in any
disability plans and policies sponsored by the Corporation.  Further, Employee
(and his eligible dependents) shall be entitled to continue to participate in
the Corporation’s health insurance plans as permitted by COBRA or as permitted
by applicable Corporation plan provisions, at Employee’s expense.


(c)          “Termination for Cause” shall mean the termination of Employee’s
employment prior to the expiration of the term or any renewal term by the
Corporation as a result of a finding by the Board of any of the following: (i)
Employee has knowingly and intentionally engaged in an act or omission, or
series of actions, deemed by the Corporation to be fraudulent or unlawful; (ii)
any knowing and material breach of this Agreement by Employee; (iii) any knowing
and material violation by Employee of corporate policies and procedures that
result in damage to the business or reputation of the Corporation or its
subsidiaries’ business, including without limitation policies prohibiting
discrimination, harassment and/or retaliation; (iv) Employee engaging in a
criminal act involving the property or persons associated with the Corporation
(other than a minor traffic offense) or involving behavior determined by the
Board to be substantially detrimental to the Corporation’s best interests; (v)
excessive absenteeism by Employee without proper authorization; (vi) Employee’s
intentional failure to follow the directions of the Employee’s supervisor or a
continued failure to perform assigned duties, which is not cured within
twenty-one (21) days after written notice thereof is given to Employee; or
(viii) Employee is grossly neglectful of duties resulting in a substantial
injury to the Corporation which is not cured within twenty-one (21) days after
written notice thereof is given to Employee.  In the event the Corporation
terminates Employee’s employment for “Cause,” then Employee’s right to receive
any further compensation or benefits from the Corporation shall cease
immediately as of the date of termination.


4.    Termination Without Cause.  In the event the Corporation terminates
Employee’s employment for any reason other than set forth in Section 3, or if
the Corporation gives notice of non-renewal under Section 12, then the
Corporation shall pay Employee severance in the form of continuing to pay his
base salary and to provide benefits of like kind such that he will receive an
amount equal to his total base compensation at the time of his termination for
the greater of thirty (30) months or the balance of the existing term of this
Agreement, as it may be renewed from time to time pursuant to Section
12.  Nonetheless, if the Corporation terminates the employment of Employee under
this Section within two years after a Change of Control (defined below), then
the Employee shall receive the benefits provided by Section 6 in lieu of this
Section.


5.           Voluntary Termination by Employee.  Except in the case of a
voluntary termination by Employee after a “Change of Control” as defined in
Section 6 below, in the event that Employee terminates his employment of his own
volition prior to the expiration of the term of this Agreement and any renewals
thereof, then Employee shall be limited to the same rights and benefits as
provided in connection with a Termination for Cause under Section 3(c) above.


6.           Change of Control.  If within two (2) years after a Change of
Control Employee’s employment ends either because (i) the Corporation terminates
Employee’s employment without Cause under Section 4, or (ii) Employee chooses to
terminate his employment with the Corporation, regardless of the circumstances
(other than as a result of his death), then the Corporation shall (subject to
the provisions of Section 6 hereof) immediately pay Employee severance in the
form of a lump sum payment in the amount of 2.99 times Employee’s base salary as
in effect on the date of termination.  “Change of Control” shall mean a change
in the ownership of the Corporation, a change in the effective control of the
Corporation, or a change in the ownership of a substantial portion of the assets
of the Corporation, consistent with and interpreted in accordance with Internal
Revenue Code Section 409A and the regulations issued thereunder.


 
 

--------------------------------------------------------------------------------

 
 
7.           Tax Issues.  To the extent that any amount of pay or benefits
provided to Employee under this Agreement would cause Employee to be subject to
an excise tax under Sections 280G and 4999 of the Internal Revenue Code of 1986,
as amended (the “Code”), and after taking into consideration all other amounts
payable to Employee under other plans, programs, policies, and arrangements,
then the amount of pay and benefits provided under this Agreement and all other
plans, programs, policies and arrangements shall be reduced to the extent
necessary to avoid imposition of any such excise tax.  Payments and benefits
under this Agreement shall be reduced first.  Payments and benefits shall be
reduced in the following order of priority (i) first from cash compensation,
(ii) next from equity compensation, then (iii) pro-rated among all remaining
payments.


8.           Loyalty Obligations.  Employee agrees that the following
obligations (“Loyalty Obligations”) shall apply in consideration of Employee’s
employment by or continued employment with the Corporation:


(a)           Confidential Information.


(i)           Corporation Information.  At all times during the term of
Employee’s employment and thereafter, Employee shall hold in strictest
confidence, and not use (except for the benefit of the Corporation and to
fulfill Employee’s employment obligations) or disclose to any person, business
or other entity, without authorization of the Board of Directors of the
Corporation, any Confidential Information of the Corporation or its subsidiary
and affiliated entities (jointly and severally, “Related
Entities”).  “Confidential Information” means any proprietary information,
technical or financial data, trade secrets or know-how regarding the Corporation
and/or Related Entities or their internal operations and plans that is treated
as confidential by the Corporation and/or Related Entities that is not generally
known by persons not employed by the Corporation, and that is not otherwise
available to the public by lawful and proper means.  Confidential Information
includes, but is not limited to, strategic plans and forecasts; product or
service plans or research; products, services and customer lists; marketing
research, plans and/or forecasts; compilations and databases of business or
marketing information that are developed by or for the Corporation; budget
and/or financial information; customer contact, account and mailing information;
pricing, costs or profitability analysis; sales and marketing techniques and
programs; incentive compensation plans; account information (including loan
terms, expiration or renewal dates, fee schedules and commissions); software,
access codes, passwords, databases and source codes; inventions; processes,
formulas, designs, drawings or engineering information; hardware configuration,
and all other financial or other business information or systems of the
Corporation and the Related Entities, as well as information regarding the
employees of the Corporation and the Related Entities.


(ii)           Third Party Information.  Employee recognizes that the
Corporation and Related Entities have received and in the future will receive
information from third parties that the third party considers to be confidential
or proprietary information and which is, or may be, subject to a duty on the
part of the Corporation (or Related Entities) not to disclose to others and to
restrict its use only for certain limited purposes.  Employee agrees to hold all
such confidential or proprietary information from third parties in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out Employee’s work for the Corporation
consistent with the obligations of the Corporation or Related Entities to such
third party.


(iii)           Legal Requirements.  Nothing in this Section shall be construed
to interfere with, restrict or allow any retaliation against Employee’s
obligation or right to make disclosures, reports or complaints as authorized,
permitted or required by federal or state law, including without limitation
pursuant to the provisions of the Sarbanes-Oxley Act.


(b)           Conflicting Employment.  During the term of Employee’s employment
with the Corporation, Employee shall not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which the Corporation or Related Entities are now involved or become
involved during the term of Employee’s employment.  Further, Employee shall not
engage in any other activities that conflict with the business of the
Corporation or Related Entities or that materially interferes with his ability
to devote the time necessary to fulfill Employee’s obligations to the
Corporation.


 
 

--------------------------------------------------------------------------------

 
 
(c)           Returning Property.  At the time his employment with the
Corporation ends, Employee shall return to the Corporation (and will not keep
copies in Employee’s possession, recreate or deliver to anyone else) any and all
devices, records, data, computer files, records or disks, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, other documents or property, or reproductions of
any aforementioned items developed by Employee or others pursuant to or during
Employee’s employment with the Corporation or otherwise belonging to the
Corporation or Related Entities and their respective successors or assigns.


(d)           Notification of New Employer.  In the event that Employee leaves
the employ of the Corporation and begins employment elsewhere, Employee agrees
the Corporation may send notice to Employee’s new employer (whether Employee is
employed as an employee, consultant, independent contractor, director, partner,
officer, advisor, Employee or manager) informing the new employer about
Employee’s obligations under this Agreement.


(e)           Non-Solicitation Restriction.  The intent of this restriction is
to prevent Employee during employment and for the thirty-six (36) months
immediately after the employment with the Corporation ends (“Restricted Period”)
from unfairly competing with the Corporation (which for purposes of this Section
shall include all Related Entities) by trading on or disrupting business
relationships that the Corporation has with individuals and business entities
that have accounts with the Corporation or use or are actively considering using
the Corporation’s products or services.
 
(i)           Employee shall refrain during the Restricted Period from engaging
in any of the following activities, whether he does them by or for himself
alone, or as an officer, director, stockholder, partner, member, investor,
employee, consultant or agent for or on behalf of any other person or legal
entity:
 
(1)           Disrupt the Corporation’s business relationship with a Customer
(defined below) by directly or indirectly requesting, suggesting, encouraging or
advising a Customer to withdraw, curtail, limit, cancel, terminate or not renew
all or any portion of the Customer’s business with the Corporation.
 
(2)           Solicit the business of a Customer by communicating directly with
any Customer (regardless of who initiates the communication and in what form it
occurs) when as part of the communication Employee discusses or offers a
Competitive Service or Product (as defined below).
 
(3)           Solicit the business of a Prospect (defined below) by
communicating directly with a Prospect (regardless of who initiates the
communication and in what form it occurs) when as part of the communication
Employee discusses or offers a Competitive Service or Product with the intent to
divert the Prospect's business away from the Corporation.
 
(ii)           As used in this Section, the following terms shall have these
meanings:
 
(1)           “Competitive Service or Product” means those services or products
offered by a financial services company or a banking or lending entity which is
unaffiliated with the Corporation that are the same as or the functional
equivalent of those services or products which are offered by the Corporation
when Employee’s employment ends or which have been approved by the Corporation
to be offered within ninety (90) days of Employee’s last day of employment with
the Corporation.
 
(2)           “Customer” means a business entity or individual that has an
account with, loan from, an investment with or a deposit with the Corporation
(defined above) or that has received or used other financial or investment
products or services from the Corporation at any time within the twelve (12)
months immediately prior to the termination of Employee’s employment with the
Corporation, provided Employee either had contact with the business entity or
individual during employment with the Corporation or had supervisory
responsibility for those employees of the Corporation who had direct
responsibility for servicing the Customer.
 
(3)           “Prospect” means a business entity or individual who has not
previously done business with the Corporation, but who had one or more
communications with Employee within the six (6) months immediately before the
end of employment with the Corporation where the business entity or individual
applied for a loan, inquired about establishing an account or making an
investment, or otherwise had discussions with Employee about utilizing or
obtaining service(s) and/or product(s) offered by the Corporation.
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Non-Compete Restriction.
 
(a)           Competitive Employment Restriction.  At all times during
employment with the Corporation and for the thirty-six (36) month period
immediately after Employee’s employment with the Corporation ends, Employee
shall not accept employment with, work for or provide services on behalf of any
Competing Financial Services Organization (defined below) if (i) the position to
be held or the services to be performed by Employee is the same or the
functional equivalent to the position held and/or the services performed by
Employee on behalf of the Corporation during Employee’s last twelve (12) months
of employment with the Corporation, or (ii) Employee is providing consulting
services related to the design, development, or marketing of services or
products that are intended to be directly competitive with offerings by the
Corporation (or its subsidiaries), and Employee is reporting to or working with
the Chief Executive Officer, Chief Operating Officer, Chief Financial Officer or
the Board of Directors (or one of the Committees of the Board) of the Competing
Financial Services Organization.
 
(b)           Anti-Piracy Restriction.  At all times during employment with the
Corporation and for twelve (12) months immediately after Employee’s employment
ends, Employee shall refrain from taking any action to induce, solicit or
encourage a Key Employee of the Corporation to quit employment with the
Corporation with the intent, hope or purpose of having the Key Employee join a
Competing Financial Services Organization (defined below) in a similar capacity,
if that competitive organization has customer service facilities located within
a twenty-five (25) mile radius of any of the Corporation’s facilities.  As used
in this Section, “Key Employee” means anyone who holds a position of Vice
President or higher with the Corporation or any of its subsidiaries.
 
(c)           Definition.  As used in Section, “Competing Financial Services
Organization” means an entity engaged in the commercial, retail or mortgage
banking or lending business that provides services and products that are the
same as or competitive with the services and products offered by the Corporation
(or one of its subsidiaries) immediately prior to the date Employee’s employment
ends or were approved to be offered within ninety (90) days of Employee’s last
day of employment with the Corporation.  This restrictive covenant applies only
if the Competing Financial Services Organization operates, or is seeking to open
one or more branch facilities within a fifty (50) mile radius of the
Corporation’s headquarters or within a twenty-five (25) mile radius of any other
facility operated by the Corporation (or one of its subsidiaries) where
commercial, retail or mortgage banking or lending services and products are
offered to the public.
 
10.           Enforcement.  Employee acknowledges that the restrictive covenants
set forth above in Sections 8 and 9 are reasonable and necessary in order to
protect the legitimate business interests of the Corporation and that a
violation of one or more of those covenants would result in irreparable injury
to the Corporation.  In the event of a breach or a threatened breach of this
Agreement, in addition to all other remedies (legal or equitable), the
Corporation shall be entitled to specific performance of these provisions and
the issuance of a restraining order and/or injunction prohibiting Employee from
violating one or more of these Loyalty Obligations.  If litigation is filed
which relates to or arises under this Section, then the Corporation shall be
entitled to recover its attorneys’ fees, costs and expenses incurred in
connection with the litigation (including all appeals), as well as the
Corporation’s pre-litigation efforts to prevent a breach, to enforce the
Agreement, or to seek redress for a breach.  Nothing contained herein shall be
construed as limiting or prohibiting the Corporation from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of money damages.  Should an injunction be issued, Employee waives the
right to require that the court require a bond to be posted in excess of
$1,000.00.
 
11.           Compliance with Code Section 409A.


(a)           General.  It is intended that this Agreement comply with the
provisions of Section 409A of the Code and the regulations and guidance of
general applicability issued thereunder (referred to herein as “Section 409A”)
so as to not subject Employee to the payment of additional interest and taxes
under Section 409A.  In furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions, and to the extent Section 409A would result in Employee being
subject to the payment of additional income taxes or interest under Section
409A, the parties agree to amend the Agreement to avoid the application of such
taxes and interest.


 
 

--------------------------------------------------------------------------------

 
 
(b)           Delayed Payments.  Notwithstanding any provision in this Agreement
to the contrary, as needed to comply with Section 409A, if Employee is a
“specified employee” (within the meaning of Section 409A), payments due under
Section 4 or Section 6 above shall be subject to a six (6) month delay such that
amounts otherwise payable during the six (6) month period following Employee’s
separation from service (as defined in Treasury Reg. §1.409A-1(h)) shall be
accumulated and paid in a lump-sum catch-up payment as of the first day of the
seventh month following Employee’s separation from service (or, if earlier, the
date of Employee’s death). To the extent that Employee is required to pay for
the cost of any benefits to keep them in full force and effect during the 6
month delay period, Employee shall also be reimbursed for such out-of-pocket
expenses as of the same date provided above.


(c)           Treatment as Separation Pay.  This Section shall not apply to the
extent such payments can be considered to be separation pay that is not part of
a deferred compensation arrangement under Section 409A. If permitted by Section
409A, cash payments to Employee pursuant to Section 4 or Section 6 shall be
considered first to come from separation pay.


(d)           Cooperation.  Corporation and Employee shall promptly deliver to
each other copies of any written communications and summaries of any verbal
communications with any taxing authority regarding the Excise Tax.  In the event
of any controversy with the IRS (or other taxing authority) with regard to the
Excise Tax, Employee shall permit the Corporation to control issues related to
the Excise Tax (at its sole expense) provided that such issues do not
potentially materially adversely affect Employee.  In the event issues are
inter-related, Employee and the Corporation shall in good faith cooperate so as
not to jeopardize the resolution of either issue.  In the event of any
conference with any taxing authority relating to the Excise Tax or other
associated income taxes, Employee shall permit a representative of the
Corporation to accompany Employee, and Employee and his representative shall
cooperate with the Corporation and its representative.  To the extent that there
are any accounting charges incurred, the Corporation shall pay all such expenses
incurred by Employee.


12.           Renewals.  This Agreement shall be automatically renewed for
successive additional three-year periods on January 1 in each year hereafter
beginning in 2009, in the absence of notice of non-renewal by either party given
in writing to the other party no later than September 15 of the preceding year.


13.           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Corporation and
Employee, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.


14.           Withholding.  Anything to the contrary notwithstanding, all
payments required to be made by the Corporation hereunder to Employee shall be
subject to the withholding of such amounts relating to taxes as the Corporation
may reasonably determine it should withhold pursuant to any applicable law or
regulation.


15.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision or subsection of this Agreement is held to
be invalid, illegal or unenforceable in any respect under any applicable law,
then such invalidity, illegality or unenforceability cannot be reformed by the
court to cause it to be enforceable, then the offending provision shall be
stricken from this Agreement, the remainder of this Agreement shall be construed
and enforced as if the invalid, illegal or unenforceable provision had never
been contained herein.


16.           Forum Selection.  The parties agree that the exclusive
jurisdiction for any lawsuit related to or arising under this Agreement shall be
in the Circuit Court for Tazewell County, Virginia or the United States District
Court for the Western District of Virginia.  Employee waives any objection to
jurisdiction and venue which Employee otherwise may have to this venue for any
such lawsuit.


17.           Applicable Law.  This Agreement shall be construed and applied in
accordance with the laws of the Commonwealth of Virginia, with the exception of
its conflict of law provisions.


 
 

--------------------------------------------------------------------------------

 
 
18.           Survival.  Subject to any limits on applicability contained
therein, the provisions contained in Sections 4, 6, 7, 8, 9, 10, 11, 12, 13, 14,
15, 16, 17, 18, 19 and 20 hereof shall survive and continue in full force in
accordance with their terms notwithstanding any termination of this
Agreement.  Likewise, in the event that the Corporation is obligated to make
payments to the Employee under either Section 4 or 6, and the Employee dies
before all such payments are made, then the Corporation shall make the balance
of those payments to the Employee’s estate.


19.           Successors and Assigns.


(a)           This Agreement shall bind and inure to the benefit of and be
enforceable by the Corporation and its successors or assigns.  In the event that
a transaction is contemplated that will, upon consummation, result in a Change
of Control (defined above), then in connection the closing of such transaction,
the Corporation shall require as a condition of approval of the transaction that
the surviving or successor entity execute an agreement, in a form and substance
acceptable to Employee, to expressly assume and agree to honor and perform this
Agreement as if the Corporation were still bound.


(b)           This Agreement shall inure to the benefit and be enforceable by
Employee, his personal and legal representatives, his executors, administrators,
heirs, successors and assigns.  Notwithstanding the foregoing, Employee may not
assign any rights or delegate any obligations hereunder without the prior
written consent of the Board.


20.           Notices.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
carrier or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:


 
(a)
Notices to Employee:

 
E. Stephen Lilly

 
605 Alexander Circle

 
Bluefield, VA  24605



 
(b)
Notice to Corporation:

 
First Community Bancshares, Inc.
Attn:  John M. Mendez
President and Chief Executive Officer

 
One Community Place

 
Bluefield, VA  24605



or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.


21.           Entire Agreement.  This Agreement contains all of the
understandings and representations between the parties hereto pertaining to the
matters referred to herein, and supersedes any and all undertakings and
agreements, whether oral or in writing, previously entered into by them with
respect thereto, including any previous employment, severance and/or
non-competition agreements.  To the extent that a separate agreement currently
exists which grants Employee stock options or other incentive or deferred
compensation, those agreements remain in full force and effect, except to the
extent that those agreements contain restrictive covenants in which case the
provisions of Sections 8-10 shall be deemed applicable and replace all such
similar provisions.


22.           Document Review.  Corporation and Employee hereby acknowledge and
agree that each (i) has read this Agreement in its entirety prior to executing
it, (ii) understands the provisions and effects of this Agreement, (iii) has
consulted with such attorneys, accountants and financial and other advisors as
it or he has deemed appropriate in connection with their respective execution of
this Agreement, and (iv) has executed this Agreement voluntarily and
knowingly.  EMPLOYEE HEREBY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THIS
AMENDED AGREEMENT HAS BEEN PREPARED BY LEGAL COUNSEL TO COMPANY AND THAT HE OR
SHE HAS NOT RECEIVED ANY ADVICE, COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS
AGREEMENT FROM SUCH COUNSEL.
 
 
 

--------------------------------------------------------------------------------

 
 
WITNESS the following signatures:
 

  FIRST COMMUNITY BANCSHARES, INC.          
 
By:
/s/ John M. Mendez      
John M. Mendez, CEO
                 

 
/s/ E. Stephen Lilly
E. Stephen Lilly
 
 
 

--------------------------------------------------------------------------------

 
 